Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
Status of the Claims
The status of the claims is as follows:
	Claims 1, 3, 6, 7, 9-11 and 15 filed 14 November 2022 are pending.
	Claims 1, 3, 6, 7, 9 and 10 have been amended.
	Claims 2, 4, 5, 8 and 12-14 have been cancelled.
	Claims 1, 3, 6, 7, 9-11 and 15 have been hereby examined.

Withdrawn Objections/Rejections
The rejection of claims 1-6, 8 and 13-14 under 35 U.S.C. 102(a)(1)  as being anticipated by Magagnini et al. has been withdrawn in light of the amendments dated 14 November 2022.

Claim Objections
Claim1 is objected to because of the following informalities: 
The recitation “bule” in the last line of claim 1, should be amended to –blue--.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magagnini et al. (2018. The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L. Medical Cannabis and Cannabinoids 1: 19-27), Williams (2017. What is a LED chip and why does it matter? HomElectrical website. https://www.homelectrical.com/what-led-chip-why-does-it-matter.6.html) and  Hawley et al (2018. Improving Cannabis Bud Quality and Yield with Subcanopy Lighting. HortScience 53(11): 1593-1599). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 24 May 2022, as applied to claims 1-11 and 13-14. Applicant’s arguments filed 14 November 2022 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis comprising adding an irradiation of a green-yellow light into an indoor growing environment of cannabis to improve the accumulation of level and yield of CBD in cannabis, wherein the green-yellow has a peak wavelength at 505-590 nm, wherein the step of adding the irradiation of green-yellow light having a peak wavelength at 505-590 nm comprises a combined irradiation with other wavelength bands or independent irritation, wherein the combined irradiation or the independent irradiation used in the indoor growing environment of cannabis is a LED light source; wherein the LED light source consists of 13.2% bule light, 52.8% red light, and 34.0% green-yellow light. The claims are further drawn to wherein the combined irradiation with other wavelength bands, a ration of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including the peak wavelength of 515 nm. The claims are further drawn to wherein the peak wavelength of the green-yellow light lies at 505-526 and 590 nm, wherein a ratio of the photon number of the blue light to the photon number of the red light is 1:4, wherein the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material, and wherein an initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claims 1, 3, 6, 7 and 15, Magagnini et al teach that one of the most important growth factors in cannabis cultivation is light and that light quality, light intensity, and photoperiod play a significant role in a successful growth protocol [page 20, left column]. Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of C. sativa L. Magagnini et al use two lighting technologies (high-pressure sodium (HPS) and LED) and 3 different light spectra to examine the effects of light-spectral quality on cannabis morphology and cannabinoid content under artificial growing conditions [page 21, right column]. Magagnini et al found that manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left column]. Magagini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1] (which reads on wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including a peak wavelength at 515 nm). Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis).
Although the reference do not teach the exact percentage of light at each wavelength, one skilled in the art at the time the invention was made would have been motivated to use such a percentage of blue light, red light and green-yellow light as a matter of routine optimization and experimentation.  Magagini et al teach 14% blue light, 59% red and 20% green-yellow light. Magagnini et al found that this combination resulted in higher CBD content as compared with the HPS light treatment.  One of ordinary skill in the art would have optimized these parameters in order to obtain the best CBD accumulation. The adjustment of particular conventional working parameters such as percentages of percentage of blue, red and green-yellow light is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of blue, red or green-yellow light is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. (See MPEP 2144.05)

Regarding claim 3, although Magagnini et al does not specifically teach the combined irradiation with other wavelength bands, a ratio of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, Magagnini et al teaches the spectral properties and the light intensities (in PAR, range 400-700 nm) under the AP673L light treatment [Table 1]. Magagnini et al teach that the green-yellow wavelength (500-600 nm) light intensity (in PAR-the number of moles of photons in the radiant energy between 400 and 700 nm) is 20%. Given that PAR includes 93% of the light intensity and that much of the remaining 7% is found in the 700-800 nm range (see Fig 1. for AP673L), the ratio of the photon number of the green-yellow light to the photon number of the entire light source, as taught by Magagnini et al, does not exceed 50%. 

Regarding claim 7, although Magagnini et al does not specifically teach wherein the peak wavelength [sic] of green-yellow light lies at 505-526 nm and at 590 nm, the relative spectral photon flux of the AP673L light source shows a slight increase after the 500 nm reference point and a larger increase near the 600 nm reference point which would indicate a peak wavelength of green-yellow light at 505-526 and at 590 nm [Fig. 1]. 

Regarding claim 9, although Magagnini et al does not specifically teach wherein the photon number of the blue light to the photon number of the red light is 1:4, Magagnini et al teach that blue light is 14% of the total light and the red light is 59% of the total light (given in PAR-the number of moles of photons in the radiant energy between 400 and 700 nm) [Table 1]. Therefore, the ratio of number of moles of photons in the radiant energy between 400 and 700 nm) is 14%:59% (which reads on the photon number of the blue light to the photon number of the red light is 1:4).

Regarding claim 10, Magagnini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Williams teaches that the most essential component of an LED light bulb is the chip [para. 2] and that you can find these LED chips in every LED light fixture, from bulbs to tubes [para. 4].  Because Magagnini et al use an LED light bulb, it would naturally follow that the LED light bulb contains a chip. 

Magagnini et al do not specifically teach that the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claim 11, Magagnini et al teach lamps were raised during the experiment as plants grew taller to maintain equal light intensities (450 µmol/m2/s) throughout the experiment (which reads on a maximum light intensity of 1000 µmol/m2/s) [page 22, right column]. Magagnini et al also teaches that during flower induction the cannabis plants were kept under a photoperiod of 12 h light and 12 h dark (which reads on a photoperiod is 10-16 h/d) [page 22, right column]. Magagnini et al teach the light irradiance level (450 µmol/m2/s) was measure at the canopy height [page 22, right column]. Magagnini et al does not disclose a measurement of the light intensity at the bottom of the canopy. Furthermore, [0033] of the instant specification states that “as the plant height increases, the light intensity reaches 800 µmol/m2/s in the late stage”. 

Hawley et al teach that using RGB light treatments greatly increase yield and concentrations of cannabinoids (including CBD) in cannabis bud tissue (see abstract; top of page 1595, middle and right column bridging to top of page 1596; Table 2). Hawley et al teach that LED lights were used in an indoor growing environment (page 1593, right column, last para.). Hawley et al also teach the photosynthetic photon flux at 500 µmol/m2/s at the top of the canopy and the treatments provided 95+ 5 at the bottom of the canopy (page 1594, right column, 1st paragraph). Therefore, the teaching of Hawley et al show that the light intensity varies throughout the canopy and is dependent on where in the canopy the measurement is taken. 
Although the reference is silent on the initial light intensity, one skilled in the art at the time the invention was made would have been motivated to use such a measurement of light intensity to increase the yield and concentration of cannabinoids (including CBD) as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as the starting/initial light intensity is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular initial light intensity is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 

Furthermore, differences in initial light intensities will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such light intensities are critical (see MPEP 2144.05).

Response to Applications Arguments dated 14 November 2022
Applicants urge that Magagnini is silent to discloses that the LED light source consists of 13.2% bule light, 52.8% red light and 34.0% green-yellow light.  Applicants further urge that these percentages result in up to 10.12% increase of CBD levels [response page 6].
These arguments have been carefully considered but are not deemed persuasive. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1]. Although the reference do not teach the exact percentage of light at each wavelength, one skilled in the art at the time the invention was made would have been motivated to use such a percentage of blue light, red light and green-yellow light as a matter of routine optimization and experimentation.  Magagini et al teach 14% blue light, 59% red and 20% green-yellow light. Magagnini et al found that this combination resulted in higher CBD content as compared with the HPS light treatment.  One of ordinary skill in the art would have optimized these parameters in order to obtain the best CBD accumulation. The adjustment of particular conventional working parameters such as percentages of percentage of blue, red and green-yellow light is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of blue, red or green-yellow light is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. (See MPEP 2144.05)
Regarding the results in Table 2, the difference between the control and the CBD level (%) found using the claimed LED light source components is less than 1% (control = 7.41% and Ex. 8 = 8.16%). It is unclear if this difference is a significant difference given that there are no standard deviations provided.  Furthermore, as stated above, optimizing a parameter such as % LED light sources is routine in the art and commonly practiced.

Applicants urge that Magagnini teach blue and UV-A wavelength positively affected the THC synthesis in treatments NS1 and AP673L. Applicants further urge that Magagnini teach that the high amount of green irradiation in the NS1 treatment can negatively affect the THC synthesis and that in the HPS light source the average CBD concentration showed a similar pattern to the THC concentration.  Applicants point to Magagnini as saying that “a possible cause of drop in cannabinoid concentration was the low R:FR ratio”. Applicants urge that Magagnini actually teaches away the use of green-yellow light for enhancing yields of THC or CBD. [response page 7]
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., THC concentration and HPS (high powered sulfur light source))) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Magagnini quote in its entirety states “Another possible cause of drop in cannabinoid concentration under the HPS lamp was the low R:FR ration” (page 25, right col., near bottom of the page). Again, Magagnini is looking at the cannabinoid concentration under the HPS lamp and not under the LED light source. The claims are drawn to a method for promoting accumulation of CBD using a LED light source.  The fact that the other light sources affect THC synthesis or that using a sulfur light source decreases the THC and CBD concentration is irrelevant. 

Applicants urge that William does not teach to apply green-yellow light for cannabis growth to improve yields or enhancing CBD in cannabis growth. [response 7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Williams is cited as teaching that the most essential component of an LED light bulb is the chip and that you can find these LED chips in every LED light fixture, from bulbs to tubes [Williams; para. 4]. Because Magagnini et al use an LED light bulb, it would naturally follow that the LED light bulb contains a chip. As discussed above, it is the combination of teachings that teach or suggest each limitation of the claimed invention. 

Applicants urge that Hawley is silent on applying the green-yellow light for cannabis growth to improve yields of CBD, nor does Hawley find the best wavelength scope (505-590 nm) of green-yellow light for enhancing CBD in cannabis. Applicant urge that effects of light at the same wavelength on the same secondary metabolites behave differently in different plants and that green light regulated the secondary metabolites of different plants differently. [response page 7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hawley et al was cited for teaching that RGB light treatments greatly increase yield and concentration of cannabinoids (including CBD) in cannabis bud tissue (see abstract; top of page 1595, middle and right column bridging top of page 1596; Table 2). Hawley et al also teach the use of LED light in indoor growing environments and that light intensity varies throughout the canopy and is dependent on where in the canopy the measurement is taken. Furthermore, one skilled in the art at the time the invention was made would have been motivated to use such a measurement of light intensity to increase the yield and concentration of cannabinoids (including CBD) as a matter of routine optimization and experimentation. It is the combination of references that teach or suggest each limitation of the claimed invention.

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Primary Examiner, Art Unit 1661